Title: To Thomas Jefferson from Christopher Colles, 3 June 1808
From: Colles, Christopher
To: Jefferson, Thomas


                  
                     Sir, 
                     New York 3 June 1808.—
                  
                  I flatter myself that the Design herewith transmitted to you will be consider’d an object of National importance, should you view it in that light I must request the favour of you to convey your sentiments thereon to me at No 42 Pearl street, which will be an obligation conferr’d on 
                  Sir, Your most humb Servt
                  
                     Christopher Colles 
                     
                  
               